UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 06-30-2011 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT JUNE 30, 2011 International Bond Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Notes to Financial Statements 20 Financial Highlights 27 Report of Independent Registered Public Accounting Firm 33 Management 34 Approval of Management Agreement 37 Additional Information 42 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended June 30, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying information about investment performance and the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Reporting Period Perspective: Highest Broad Fiscal-Year U.S. Stock Returns Since 1997 Benefitting from favorable conditions and expectations, the U.S. stock market produced exceptional returns, the highest for any 12-month period ended June 30 since the fiscal year ended June 30, 1997. Back then, the S&P 500 Index gained 34.71%, compared with 30.69% for the most-recent reporting period. The intervening 14 years help illustrate how infrequently such a high level of performance occurs, requiring an alignment of economic and market conditions that’s difficult to duplicate. The exceptional returns experienced during the reporting period represent a rebound from previous declines. After experiencing 10–12% declines during the second quarter of 2010—stemming from the European sovereign debt crisis and double-dip recession fears—most broad U.S. stock indices advanced 30% or more during the following 12 months. Monetary and fiscal intervention in 2010 stimulated growth and fueled investor optimism about economic and financial market conditions in 2011 and 2012, encouraging investments in riskier assets. However, that optimism has diminished in the summer of 2011 as the European debt crisis returned to prominence and other debt and economic challenges emerged. As the reporting period came to a close in June 2011, we saw increasing signs that the U.S. economic recovery had lost momentum. As a result, economic growth forecasts were reduced, and broad U.S. stock indices trended downward beginning in May. As we enter the third quarter of 2011, investor concern over fiscal austerity measures in the U.S. and other developed economies raised fears of a return to recession and accelerated a decline in global equity markets. We appreciate your continued trust in us during these uncertain times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income International bonds posted double-digit gains in U.S. dollar terms for the 12 months ended June 30, 2011. Nearly all of the positive returns for international bonds resulted from a declining U.S. dollar; excluding currency fluctuations, the broad international bond indices advanced by less than 1% for the 12-month period. Changing economic conditions had an impact on international bond performance. After some economic uncertainty early in the period, many regions of the world began to show signs of improving economic activity in the fall of 2010, and this continued into the first half of 2011. By April 2011, better economic conditions and rising commodity prices led the European Central Bank to raise short-term interest rates for the first time in nearly four years. Late in the period, however, softer economic data led investors to scale back expectations for global growth. Another factor buffeting international bonds during the period was worsening sovereign debt problems in Europe. Following Greece in the spring of 2010, Ireland (November 2010) and Portugal (April 2011) became the second and third European countries to receive financial assistance from the European Union and the International Monetary Fund to help meet their debt obligations. By the end of the period, worries about a potential default on Greek debt led to negotiations on a second bailout package for Greece. As a result, international bond yields experienced some significant volatility during the reporting period. Overall, however, yields were generally flat to slightly higher across most regions of the world. In local currencies, the U.K. was one of the best-performing bond markets, while the more fiscally troubled European countries lagged. The biggest impact on international bond performance for U.S. investors was a broad decline in the U.S. dollar. The dollar fell by 15% against the euro, 9% versus the Japanese yen, and 6% against the British pound for the reporting period. The dollar’s decline was even greater against economically sensitive currencies, such as those in Australia, New Zealand, and Norway. Historically low U.S. interest rates and intensifying fiscal deficit concerns contributed to the U.S. dollar’s overall decline. Major Currency and Global Bond Market Returns For the 12 months ended June 30, 2011 Currency Returns* U.S. Dollar vs. Euro –15.60% U.S. Dollar vs. Japanese Yen –8.90% International Bond Market Return (in dollars) Barclays Capital Global Treasury Bond Index, ex-U.S. 14.09% JPMorgan Global Traded Government Bond (unhedged) Index, ex-U.S. 13.91% * All percentage changes in foreign exchange rates are calculated on the basis of that currency per 1 U.S. dollar. 3 Performance Total Returns as of June 30, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BEGBX 14.07% 5.95% 8.48% 6.32% 1/7/92 Barclays Capital Global Treasury Bond Index, ex-U.S.(1) — 14.09% 7.78% 8.63% 6.67%(2) — Fund benchmark—Old(3) — 16.00% 7.31% 9.83% 7.07%(2) — JPMorgan Global Traded Government Bond (unhedged) Index — 10.15% 7.62% 8.01% 6.60%(2) — Institutional Class AIDIX 14.29% 6.17% — 5.86% 8/2/04 A Class(4) No sales charge* With sales charge* AIBDX 13.84% 8.72% 5.65% 4.69% 8.20% 7.70% 4.89% 4.51% 10/27/98 B Class No sales charge* With sales charge* AIQBX 12.96% 8.96% — 3.83% 3.10% 9/28/07 C Class AIQCX 12.96% — — 3.83% 9/28/07 R Class AIBRX 13.52% — — 4.34% 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Effective February 2011, the fund’s benchmark changed to the Barclays Capital Global Treasury Bond Index, ex-U.S. The fund’s investment advisor believes this index better represents the fund’s portfolio composition. Since 12/31/91, the date nearest the Investor Class’s inception for which data are available. JPMorgan Global Traded Government Bond (unhedged) Index with the U.S. excluded and Japan weighted at 15%. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made June 30, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 0.82% 0.62% 1.07% 1.82% 1.82% 1.32% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Managers: John Lovito, Federico Garcia Zamora, and Simon Chester In July 2011, Simon Chester joined the portfolio management team for International Bond. Operating out of American Century Investments’ London office, Mr. Chester joined the company in November 2010 as a corporate bond analyst. Performance Summary International Bond returned 14.07%* for the fiscal year ended June 30, 2011, compared with the 14.09% return of its benchmark, the Barclays Capital Global Treasury Bond Index (excluding the U.S.) The above benchmark replaced the JPMorgan Global Traded Government Bond Index (with the U.S. excluded and Japan weighted at 15%) effective February 1, 2011. The benchmark change was made to increase country diversification, bring the portfolio more in line with its peers, and enhance the portfolio’s long-term performance profile. The double-digit gains for both International Bond and its benchmark reflected the sharp decline in the U.S. dollar, which boosted international bond returns for U.S. investors. The fund’s return essentially matched that of its benchmark for the 12 months. Please note that the fund’s results reflected operating expenses, while the benchmark’s returns did not. It’s also worth noting that the returns for the benchmarks were calculated as of 4:00 pm London time (11:00 am Eastern U.S. time) on the last day of the period, while the fund’s return was calculated as of 4:00 pm Eastern U.S. time. Currency fluctuations in between these times can have an impact on relative performance. Portfolio Positioning International Bond limited its exposure to bond markets in peripheral European countries and focused primarily on many of the core markets on the Continent. Consequently, the fund held overweight positions in Germany, Finland, Austria, and the Netherlands, along with underweight positions in Italy and Spain. This positioning was generally positive for performance during the 12-month period, particularly the underweights in Italy and Spain, where bond markets came under pressure because of concerns about their fiscal deficits. The fund moved from an overweight position in the U.K. at the beginning of the reporting period to an underweight position by the end of the period. We shifted these assets into Germany because we believed that consensus interest rate expectations in the two countries were unrealistic. In Germany, the bond market was pricing in more interest rate hikes that we thought were warranted, while the U.K. bond market was not factoring in enough rate increases. The fund increased its exposure to non-government bonds from about 8% of the portfolio to approximately 11% during the 12-month period. This shift was favorable for performance as non-government securities outpaced government bonds. Most notably, we introduced international corporate bonds to the portfolio in early 2011, though these securities comprised just over 1% of the portfolio at the end of the reporting period. * All fund returns referenced in this commentary are for Investor Class shares. 6 The fund was positioned for a flatter yield curve (a narrower gap between long- and short-term interest rates) in the U.S. bond market. Although it is a relatively small portion of the portfolio, this position detracted modestly from results during the period as the gap between long- and short-term bond yields widened further, nearly reaching historically high levels. Given our expectations for an eventual reversion to the mean, we are maintaining this positioning going forward. Currency Positioning Our currency positioning for the portfolio contributed positively to performance for the 12-month period. We emphasized currencies in economically robust countries with relatively stable fiscal conditions, commodity-driven economies, and meaningful exposure to rapidly growing emerging economies. In practice, that led us to overweight positions in the currencies of Australia, New Zealand, Canada, Sweden, and Norway. We were underweight the U.S. dollar and Japanese yen throughout the period, and we also held underweight positions in the euro during the first six months of the period, and the British pound during the last half of the period. A Look Ahead The debt crisis in southern Europe is likely to drive international bond and currency performance in the coming months. Initial reports of the European Union’s second bailout package for Greece indicate a good step forward, but investors will remain skeptical until full details are released. Although bond market investors have grown more pessimistic recently—pricing in a higher likelihood that the contagion spreads to larger countries like Spain and Italy—the situation is very fluid, and we expect continued volatility for the foreseeable future. From an economic perspective, the global recovery remains subpar given the headwinds it faces—particularly the heavy government and household debt burdens in the developed world—but it is still a recovery. Despite short-term interest rate increases in Europe and elsewhere, monetary policy remains generally accommodative at most of the world’s major central banks, and we anticipate this accommodative stance to remain in place until the economic headwinds abate. We remain cautiously optimistic about global economic growth. We expect countries where public and private debt levels are relatively low to fare better than countries with challenging fiscal situations. 7 Fund Characteristics JUNE 30, 2011 Portfolio at a Glance Average Duration (effective) 6.4 years Weighted Average Life 8.8 years Bond Holdings by Country % of net assets Japan 21.9% United Kingdom 11.9% Germany(1) 8.2% Netherlands(1) 6.9% France(1) 5.3% Belgium(1) 4.9% Denmark 4.7% Finland(1) 4.7% Italy(1) 4.7% Austria(1) 4.7% Spain(1) 3.5% Canada 3.3% Australia 2.0% Multi-National 2.0% Switzerland 1.4% Sweden 1.0% Norway 0.4% Ireland(1) 0.3% United States 0.2% Cash and Equivalents(2) 8.0% (1)These countries are members of the eurozone. (2)Includes temporary cash investments and other assets and liabilities. Types of Investments in Portfolio % of net assets Government Bonds 79.7% Credit 12.1% Short-Term Investments 0.2% Temporary Cash Investments 2.7% Other Assets and Liabilities 5.3% 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/11 Ending Account Value 6/30/11 Expenses Paid During Period* 1/1/11 – 6/30/11 Annualized Expense Ratio* Actual Investor Class 0.81% Institutional Class 0.61% A Class 1.06% B Class 1.81% C Class 1.81% R Class 1.31% Hypothetical Investor Class 0.81% Institutional Class 0.61% A Class 1.06% B Class 1.81% C Class 1.81% R Class 1.31% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments JUNE 30, 2011 Principal Amount Value Government Bonds — 79.7% AUSTRALIA—1.0% Government of Australia, 6.50%, 5/15/13 AUD AUSTRIA—4.7% Republic of Austria, 3.40%, 10/20/14(1) EUR Republic of Austria, 4.35%, 3/15/19(1)(2) EUR Republic of Austria, 3.90%, 7/15/20(1) EUR Republic of Austria, 4.15%, 3/15/37(1)(2) EUR BELGIUM—4.9% Kingdom of Belgium, 4.00%, 3/28/14(1) EUR Kingdom of Belgium, 4.00%, 3/28/18(1) EUR Kingdom of Belgium, 3.75%, 9/28/20 EUR Kingdom of Belgium, 5.00%, 3/28/35 EUR CANADA—3.3% Government of Canada, 5.00%, 6/1/14(1) CAD Government of Canada, 3.75%, 6/1/19 CAD Government of Canada, 5.75%, 6/1/33(1) CAD DENMARK—4.7% Kingdom of Denmark, 5.00%, 11/15/13(1) DKK Kingdom of Denmark, 4.00%, 11/15/17(1) DKK Kingdom of Denmark, 4.00%, 11/15/19(1) DKK Kingdom of Denmark, 7.00%, 11/10/24(1) DKK Kingdom of Denmark, 4.50%, 11/15/39(1) DKK FINLAND—4.7% Government of Finland, 4.25%, 9/15/12(1) EUR Government of Finland, 3.125%, 9/15/14(1) EUR Government of Finland, 3.875%, 9/15/17(1) EUR Government of Finland, 4.375%, 7/4/19(1) EUR Government of Finland, 3.375%, 4/15/20(1) EUR Government of Finland, 4.00%, 7/4/25(1) EUR FRANCE—2.1% Government of France, 4.00%, 4/25/14(1) EUR Government of France, 5.50%, 4/25/29(1) EUR Government of France, 4.75%, 4/25/35(1) EUR GERMANY—8.2% German Federal Republic, 2.00%, 2/26/16 EUR German Federal Republic, 3.00%, 7/4/20 EUR German Federal Republic, 2.25%, 9/4/20(1) EUR German Federal Republic, 4.75%, 7/4/34(1) EUR German Federal Republic, 4.25%, 7/4/39(1) EUR KfW, 4.375%, 10/11/13(1) EUR 11 Principal Amount Value ITALY—3.5% Republic of Italy, 5.25%, 8/1/17(1) EUR Republic of Italy, 4.75%, 8/1/23(1) EUR Republic of Italy, 5.00%, 8/1/34(1) EUR Republic of Italy, 4.00%, 2/1/37(1) EUR JAPAN—19.6% Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15(1) JPY Government of Japan, 1.70%, 9/20/17(1) JPY Government of Japan, 1.50%, 9/20/18(1) JPY Government of Japan, 2.10%, 12/20/26(1) JPY Government of Japan, 2.40%, 3/20/37(1) JPY NETHERLANDS—6.9% Kingdom of Netherlands, 4.25%, 7/15/13(1) EUR Kingdom of Netherlands, 4.00%, 7/15/16 EUR Kingdom of Netherlands, 3.50%, 7/15/20 EUR Kingdom of Netherlands, 4.00%, 1/15/37(1) EUR NORWAY—0.4% Government of Norway, 4.25%, 5/19/17(1) NOK SPAIN—3.0% Government of Spain, 4.25%, 1/31/14(1) EUR Government of Spain, 5.50%, 4/30/21(1) EUR Government of Spain, 4.90%, 7/30/40(1) EUR SWEDEN—1.0% Government of Sweden, 6.75%, 5/5/14(1) SEK Government of Sweden, 4.25%, 3/12/19(1) SEK SWITZERLAND—1.4% Switzerland Government Bond, 3.75%, 6/10/15 CHF Switzerland Government Bond, 2.00%, 4/28/21 CHF UNITED KINGDOM—10.3% Government of United Kingdom, 5.00%, 9/7/14(1) GBP Government of United Kingdom, 4.00%, 9/7/16(1) GBP Government of United Kingdom, 4.50%, 3/7/19 GBP Government of United Kingdom, 3.75%, 9/7/19(1) GBP Government of United Kingdom, 4.25%, 3/7/36(1) GBP Government of United Kingdom, 4.50%, 12/7/42(1) GBP TOTAL GOVERNMENT BONDS(Cost $1,014,397,992) Credit — 12.1% AUSTRALIA—1.0% New South Wales Treasury Corp., 5.50%, 3/1/17(1) AUD FRANCE—3.2% Compagnie de Financement Foncier, 4.375%, 4/25/19(1) EUR Compagnie de Financement Foncier, 1.25%, 12/1/11(1) JPY 12 Principal Amount Value IRELAND—0.3% GE Capital European Funding, 5.375%, 1/16/18(1) EUR ITALY—1.2% Banca Monte dei Paschi di Siena SpA, 4.875%, 9/15/16(1) EUR Intesa Sanpaolo SpA, 5.00%, 1/27/21 EUR JAPAN—2.3% Japan Finance Organization for Municipalities., 1.90%, 6/22/18(1) JPY MULTI-NATIONAL—2.0% European Investment Bank, MTN, 4.75%, 6/6/12(1) GBP European Investment Bank, MTN, 2.50%, 7/15/15(1) EUR SPAIN—0.5% Caja de Ahorros y Pensiones de Barcelona, 5.00%, 2/22/16(1) EUR FTA Santander Auto, Class A, VRN, 1.49%, 8/25/11, resets quarterly off the 3-month Euribor plus 0.06% with no caps EUR UNITED KINGDOM—1.6% Bank of Scotland plc, MTN, 3.25%, 1/25/13(1) EUR Royal Bank of Scotland plc (The), 4.875%, 1/20/17(1) EUR TOTAL CREDIT(Cost $148,223,420) Principal Amount/ Shares Value Short-Term Investments — 0.2% UNITED STATES—0.2% U.S. Treasury Bills, 0.04%, 8/25/11(1)(3)(Cost $1,999,890) USD Temporary Cash Investments — 2.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(1) Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $10,128,264), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $9,898,952) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 5/15/20, valued at $8,416,643), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $8,249,127) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.375%, 9/15/12, valued at $10,098,006), in a joint trading account at 0.00%, dated 6/30/11, due 7/1/11 (Delivery value $9,898,952) TOTAL TEMPORARY CASH INVESTMENTS(Cost $36,526,066) TOTAL INVESTMENT SECURITIES — 94.7%(Cost $1,201,147,368) OTHER ASSETS AND LIABILITIES — 5.3% TOTAL NET ASSETS — 100.0% 13 Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) Euro-Bund September 2011 U.S. Long Bond September 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 81 U.K. Long Gilt September 2011 U.S. Treasury 2-Year Notes September 2011 U.S. Treasury 10-Year Notes September 2011 Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) JPY for EUR Barclays Bank plc 7/29/11 JPY for EUR UBS AG 7/29/11 EUR for JPY Westpac Banking Corp. 7/29/11 GBP for JPY Westpac Banking Corp. 7/29/11 CHF for SEK Barclays Bank plc 7/29/11 EUR for SEK UBS AG 7/29/11 AUD for USD UBS AG 7/29/11 CAD for USD HSBC Bank plc 7/29/11 CAD for USD Westpac Banking Corp. 7/29/11 CAD for USD UBS AG 7/29/11 CHF for USD Barclays Bank plc 7/29/11 CHF for USD UBS AG 7/29/11 CHF for USD HSBC Bank plc 7/29/11 DKK for USD HSBC Bank plc 7/29/11 DKK for USD UBS AG 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD Barclays Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD UBS AG 7/29/11 EUR for USD Westpac Banking Corp. 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD Westpac Banking Corp. 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD Westpac Banking Corp. 7/29/11 GBP for USD HSBC Bank plc 7/29/11 GBP for USD Westpac Banking Corp. 7/29/11 GBP for USD HSBC Bank plc 7/29/11 14 Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD UBS AG 7/29/11 GBP for USD UBS AG 7/29/11 GBP for USD Barclays Bank plc 7/29/11 GBP for USD HSBC Bank plc 7/29/11 GBP for USD HSBC Bank plc 7/29/11 JPY for USD HSBC Bank plc 7/29/11 JPY for USD UBS AG 7/29/11 JPY for USD HSBC Bank plc 7/29/11 JPY for USD Barclays Bank plc 7/29/11 JPY for USD Westpac Banking Corp. 7/29/11 JPY for USD HSBC Bank plc 7/29/11 JPY for USD UBS AG 7/29/11 JPY for USD HSBC Bank plc 7/29/11 JPY for USD Westpac Banking Corp. 7/29/11 JPY for USD Westpac Banking Corp. 7/29/11 JPY for USD UBS AG 7/29/11 NOK for USD HSBC Bank plc 7/29/11 SEK for USD Deutsche Bank AG 7/29/11 (Value on Settlement Date $128,863,811) Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for JPY UBS AG 7/29/11 EUR for JPY Barclays Bank plc 7/29/11 — JPY for EUR Westpac Banking Corp. 7/29/11 JPY for GBP Westpac Banking Corp. 7/29/11 SEK for CHF Barclays Bank plc 7/29/11 SEK for EUR UBS AG 7/29/11 CAD for USD UBS AG 7/29/11 CAD for USD UBS AG 7/29/11 CZK for USD Deutsche Bank AG 7/29/11 DKK for USD Barclays Bank plc 7/29/11 EUR for USD HSBC Bank plc 7/29/11 EUR for USD UBS AG 7/29/11 HKD for USD Westpac Banking Corp. 7/29/11 JPY for USD Westpac Banking Corp. 7/29/11 KRW for USD HSBC Bank plc 7/29/11 NOK for USD UBS AG 7/29/11 NOK for USD Deutsche Bank AG 7/29/11 NZD for USD HSBC Bank plc 7/29/11 NZD for USD Westpac Banking Corp. 7/29/11 SEK for USD HSBC Bank plc 7/29/11 SEK for USD HSBC Bank plc 7/29/11 SGD for USD HSBC Bank plc 7/29/11 TWD for USD HSBC Bank plc 7/29/11 (Value on Settlement Date $177,085,598) 15 Notes to Schedule of Investments AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna DKK Danish Krone EUR Euro Euribor Euro Interbank Offered Rate GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen KRW Korea Won MTN Medium Term Note NOK Norwegian Krone NZD New Zealand Dollar resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK Swedish Krona SGD Singapore Dollar TWD Taiwanese Dollar USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $255,165,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $24,971,841, which represented 1.8% of total net assets. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 16 Statement of Assets and Liabilities JUNE 30, 2011 Assets Investment securities, at value (cost of $1,201,147,368) Foreign currency holdings, at value (cost of $50,807,994) Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Payable for variation margin on futures contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class $14.60* B Class C Class R Class *Maximum offering price $15.29 (net asset value divided by 0.955) See Notes to Financial Statements. 17 Statement of Operations YEAR ENDED JUNE 30, 2011 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 18 Statement of Changes in Net Assets YEARS ENDED JUNE 30, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) R Class ) ) From net realized gains: Investor Class ) — Institutional Class ) — A Class ) — B Class ) — C Class ) — R Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 19 Notes to Financial Statements JUNE 30, 2011 1. Organization American Century International Bond Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. International Bond Fund (the fund) is the sole fund issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high total return. The fund pursues its objective by investing in high-quality, non-dollar-denominated government and corporate debt securities issued outside the United States. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 20 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income less foreign taxes withheld, if any, is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly, but may be paid less frequently. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 21 3. Fees and Transactions with Related Parties Management Fees —The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.4925% to 0.6100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended June 30, 2011 was 0.80% for the Investor Class, A Class, B Class, C Class and R Class and 0.60% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended June 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. American Century Asset Allocation Portfolios, Inc. (ACAAP) own, in aggregate, 15% of the shares of the fund. ACAAP does not invest in the fund for the purpose of exercising management or control. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. The services provided to the fund by JPMIM, JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended June 30, 2011 were $615,137,314 and $1,005,292,138, respectively. 22 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended June 30, 2011 Year ended June 30, 2010 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). 23 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Government Bonds — — Credit — — Short-Term Investments — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Futures Contracts — Total Unrealized Gain (Loss) on Other Financial Instruments — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 24 Value of Derivative Instruments as of June 30, 2011 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts Effect of Derivative Instruments on the Statement of Operations for the Year Ended June 30, 2011 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The tax character of distributions paid during the years ended June 30, 2011 and June 30, 2010 were as follows: Distributions Paid From Ordinary income Long-term capital gains — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 25 As of June 30, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies Other book-to-tax adjustments ) Net tax appreciation (depreciation) Undistributed ordinary income Capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts and futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The capital loss deferral represents net capital losses incurred in the 8-month period ended June 30, 2011. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. 26 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) Total From Investment Operations ) — ) Distributions From Net Investment Income ) From Net Realized Gains ) — ) — — ) Total Distributions ) Net Asset Value, End of Period Total Return(4) % )% % % )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets % %(5) % Portfolio Turnover Rate 44
